DILLARD, Judge,
dissenting.
Today, we rightly disapprove our prior whole-court decision in In the Interest of J. K., in which we held that the “only logical inquiry” in evaluating whether a child’s continued deprivation will cause or is likely to cause that child serious harm — within the meaning of OCGA § 15-11-94 (b) (4) (A) (iv) — is whether “the child would be harmed if returned to the parent’s care and control, associated environment, and state of deprivation.”1 Specifically, the majority holds that J. K. is “disapproved” to the extent that this decision can be read as “rejecting any inquiry into the child’s present relationship with the natural parent, or as projecting the question of future harm back to the time and conditions at which the child was found deprived.”2 And on this very important point, I am in complete *60agreement with the majority. Indeed, prior to our curious reasoning in J. K., it was well settled in our termination-of-parental-rights jurisprudence that the nature of the ongoing parental relationship — as it presently exists with the child in the custody of the State3 — is a highly relevant and important consideration in determining whether the child will be or is likely to be seriously harmed by a continuation of the natural parent-child relationship.4 Thankfully, as a result of today’s majority opinion, the continuing vitality of this important legal principle is no longer in doubt. For this, the majority is to be commended.
Nevertheless, I part ways with the majority in its flawed understanding of our role as an appellate court reviewing termination orders, as well as its misapprehension of the type of evidence necessary to demonstrate that a child’s continued deprivation will cause or is likely to cause the child serious harm.
As to the former, the majority fails to appreciate that while we are certainly required to view the evidence in the light most favorable to the juvenile court’s termination order, this in no way relieves us of our concomitant constitutional duty to assess — once this deferential examination of the evidence has taken place —whether any rational trier of fact could have found by clear and convincing evidence that the statutory criteria for terminating the natural parent’s rights have been proven by the State.5 And here, I vigorously contest that the evidentiary record before us contains clear and convincing evidence that the continued deprivation will cause or is likely to cause J. E. serious harm. To the contrary, as explained infra, a holistic examination of the record before us shows that terminating the mother’s rights — and thus permanently and irretrievably severing the natural parent-child relationship — will cause seriously detrimental harm to the child.
At this point, anyone reading this opinion might be silently wondering how there can possibly be such a significant difference of *61opinion as to the nature of the evidentiary record before us. Such confusion is perfectly understandable, so allow me to explain what I understand to be the reason for this seemingly inexplicable gulf between our respective views of the record. In a nutshell, I believe the crux of the problem is the lens through which the majority has examined the evidentiary record — i.e., its embrace of the J. K. majority’s view (albeit slightly refashioned) that the predominant consideration in evaluating the likelihood of serious harm from continued deprivation is whether the parent is presently capable of taking the child back into custody (see discussion infra).6 And on this particular point, I could not disagree more with my colleagues.
The overarching question in a termination proceeding is not whether the child has a model parent, or even whether that parent is presently capable of taking his or her child back into custody, but is instead whether the natural parent-child relationship has been irretrievably damaged as a result of the parent’s unwillingness or inability to care for the child — i.e., that the continuation of the natural parent-child relationship, as it presently exists with the child in the custody of the State, is causing or is likely to cause that child serious harm. As our Supreme Court has recently and rightly emphasized, “[o]ne who is subject to the termination of parental rights cannot be equated to an individual who faces an interruption of custody” because termination “is a much more severe measure” that acts as a “remedy of last resort to address the most exceptional situation of a deprived child and that child’s continuing deprivation.”7 Put another way, it is one thing to remove a child from a parent’s custody for reasons of neglect, but quite another to permanently and irrevocably sever the natural parent-child relationship. And there is a reason for this crucial distinction: Terminating a parent’s rights, and thus forever foreclosing the possibility of restoring the natural parent-child relationship, is governmental extinguishment of the parent and child’s constitutional right to familial relations.8
*62Thus, in applying the constitutionally mandated standard of review9 and accompanying statutory criteria to termination-of-parental-rights cases, we are bound to do so bearing in mind that under both the United States and Georgia Constitutions, a parent has a fundamental constitutional right to, and liberty interest in, the care, custody, and management of his or her children,10 and that the State may not infringe upon or sever this fiercely guarded right of familial relations except in the most compelling and extraordinary of circumstances. This is because, as we have repeatedly emphasized, “there is no judicial determination which has more drastic significance than that of permanently severing a natural parent-child relationship”11 and, for this reason, “[i]t must be scrutinized deliberately and exercised most cautiously.”12 Indeed, as noted supra, regardless of our charge to view the juvenile court’s order in the most favorable light possible, this in no way lessens the State’s burden of proffering compelling facts that demonstrate by clear and convincing evidence that the termination of a parent’s constitutional right to *63familial relations is clearly justified;13 nor does it obviate the requirement that a juvenile court’s termination order “contain explicit findings supporting the conclusions that by reason of the deprivation the child is suffering or will probably suffer serious physical, mental, moral, or emotional harm.”14 The propriety of a termination order, then, is inextricably intertwined with one of this republic’s oldest and most sacred fundamental liberties — the right to maintain familial relations and integrity.15
Unfortunately, I believe this Court has, in recent years, lost sight of the serious constitutional implications that result from a juvenile court’s termination of parental rights, and the majority’s decision to affirm the termination order in the case sub judice evinces this in spades.
Here, the majority provides three grounds for affirming the juvenile court’s determination that J. E.’s continued deprivation, while in the custody of the State, is such that it will or is likely to cause the child serious harm: (1) “the mother’s possible or likely relapse into drug use”; (2) the mother’s “continued failure to provide for [the] child”; and (3) “the child’s need for permanence.” I will address each of these grounds in turn.
First, I have little trouble agreeing with the majority that the mother’s prior drug use and ongoing struggle with cocaine dependency are grave matters, deeply troubling, and have unquestionably caused serious harm to the child in the past (hence the State’s decision to take and maintain custody of the child). And were we reviewing an order denying the mother custody of the child, I would have no hesitation in finding that the mother is not presently capable of fully resuming her parental duties with respect to J. E. But that is not the question before us today. Instead, as noted supra, we are called upon to determine whether a rational trier of fact could have concluded that, at the time termination was sought by the State, there *64existed clear and convincing evidence that the child would be seriously harmed or was likely to be seriously harmed if the natural parent-child relationship were permitted to continue (i.e., with J. E. in foster placement and her mother having regular visitation). And from my exhaustive examination of the record, I am not aware of any evidence from which a rational trier of fact could have possibly concluded that — while the child remained in the custody of the State — the mother’s past drug use or ongoing struggles with cocaine dependency was causing or was likely to cause J. E. serious harm, so as to justify permanently extinguishing the natural parent-child relationship.
Instead, the undisputed record evidence shows that J. E. is a healthy, well-adjusted child who is thriving in her foster-home placement and who shares a close bond with both her biological and foster mothers.16 Additionally, J. E.’s mother has — notwithstanding her tragic struggle with cocaine dependency — consistently exercised her visitation with J. E. in a meaningful and productive manner,17 and the State presented no evidence that J. E. presently suffers — or, for that matter, has ever suffered — any detrimental effects as a result of this visitation schedule or noncustodial relationship with her biological mother. To the contrary, those who observed the mother’s visitations with J. E. testified without contradiction that the child responds positively and enthusiastically to the time she spends with her biological mother, shows no reluctance to attend the visits, and exhibits no fear or reservations toward her biological mother. These individuals also testified, without exception, that J. E.’s mother (1) was consistently prepared for and excited about her visits with J. E., (2) actively engaged with J. E. in meaningful ways, (3) acted appropriately at all times with her daughter during their visits, (4) gave J. E. a great deal of praise and disciplined her appropriately, (5) was very cautious and aware of her surroundings when interacting with J. E., and (6) was very nurturing and loving toward her daughter when they were together. Indeed, after J. E.’s visits with her natural mother, she would say (several times): “I want to stay,” “I don’t want to go bye-bye,” and “I love you mommy.”18 Moreover, at the time the termination petition was filed, the mother’s treat*65ment team at Women’s Services was prepared to recommend that she be granted additional visitation with J. E., but the team decided not to move forward with that recommendation because the termination petition had already been filed. Finally, the mother’s caseworker testified that J. E. would likely not be negatively impacted by a continuation of the status quo, and the court-appointed special advocate indicated that denying J. E. a relationship with her biological mother would be “detrimental” to the child.
Thus, while I am perfectly willing to concede that the parade of horribles outlined by the majority in describing the mother’s background is deeply troubling, I, nevertheless, remain resolute in my view that the United States and Georgia Constitutions do not permit us to permanently and irrevocably extinguish the natural parent-child relationship without clear and convincing evidence that parental misconduct or inability is causing or is likely to cause the child serious harm. And here, I can only discern two possible reasons for the utter dearth of evidence that the mother’s struggles with drug dependency have negatively impacted her relationship with J. E. in any appreciable manner while the child has been in the custody of the State: (1) the mother has made extraordinary efforts to maintain and strengthen her relationship with J. E., and in the process of doing so shielded the child from any signs of her cocaine dependency during their visits; or (2) the State simply failed to offer any evidentiary basis, beyond mere conjecture, for its assertion that the mother’s struggles with drug dependency (and possible relapse) were likely to cause the child (while in foster placement) serious harm. Suffice it to say, neither explanation supports the majority’s decision to affirm the juvenile court’s termination order.
Additionally, I am likewise unwilling to conclude that a child will be or is likely to be seriously harmed by the continued deprivation — while that child is in the custody of the State — simply because the parent in question is poor and presently unable to financially provide for the child.19 Thus, while economic considerations unquestionably come into play in making protective-custody determinations, I fail to see how a parent’s present financial inability to care for his or her child can — in the absence of any showing of harm to the child while in the custody of the State — be used as an independent or predominant basis for terminating the natural *66parent-child relationship. Indeed, we have said as much in our prior decisions by holding that a parent’s mere “inability to care for her children does not necessarily mean that her current relationship with them is detrimental.”20 We have also held that the State is not permitted to “terminate a parent’s natural right because it has determined that the child might have better financial, educational, or even moral advantages elsewhere[,]”21 but may only do so “under compelling circumstances found to exist by clear and convincing proof!.]”22 I strongly agree with both of the foregoing lines of this Court’s termination-of-parental-rights jurisprudence because, in my view, using a parent’s poverty as a means of justifying the termination of the natural parent-child relationship is patently unconstitutional in the absence of clear and convincing evidence that the parent’s dire financial circumstances are the result of parental misconduct or inability that is causing or is likely to cause the child serious harm (even while the child is in the custody of the State).
Finally, I am likewise unpersuaded by the majority’s reliance on generalized notions of permanency as a basis for terminating parental rights. While I do not quibble with the general proposition that children need permanency (or, for that matter, the corollary that long-term foster care can have ill effects), I find it troubling that many of our prior decisions upholding the termination of parental rights appear to rely, in part, on such generalizations without specifically tying them to particularized findings of fact,23 even though we have repeatedly held that a juvenile court is required to make explicit findings of fact that the child at issue — rather than some hypothetical child placed in the subject child’s situation — will suffer or is likely to suffer serious harm as a result of the continued deprivation.24 As we have previously noted, “[e]ach child in these circumstances deserves [and requires] a full, separate, and thought*67ful review by the juvenile court of the issues relating to [her],”25 and this cannot and will not happen if the child is treated as if she were merely part of some detached hypothetical inquiry — rather than as what she actually is, a human being with inherent dignity and worth.26
As the Supreme Court of the United States so eloquently explained in the seminal decision of Santosky v. Kramer, the “fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State,”27 and “[w]hen the State moves to destroy weakened familial bonds, it must provide the parents with fundamentally fair procedures.”28 This is because, according to the San-tosky Court, “[e]ven when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life[,]” and “persons faced with forced dissolution of their parental rights have a more critical need for procedural protections than do those resisting state intervention into ongoing family affairs.”29 In so holding, the Santosky Court reasoned as follows:
In parental rights termination proceedings, the private interest affected is commanding-, the risk of error from using a preponderance standard is substantial; and the countervailing governmental interest favoring the standard is comparatively slight. . . . [A] natural parent’s desire for and *68right to the companionship, care, custody, and management of his or her children is an interest far more precious than any property right. When the State initiates a parental rights termination proceeding, it seeks not merely to infringe that fundamental liberty interest, but to end it. If the State prevails, it will have worked a unique kind of deprivation. ... A parent’s interest in the accuracy and justice of the decision to terminate his or her parental status is, therefore, a commanding one. . . . Once affirmed on appeal, a . . . decision terminating parental rights is final and irrevocable. Few forms of state action are so severe and so irreversible.30
And while the Supreme Court’s holding in Santosky is unquestionably about procedural fairness, there is also a strong substantive component to this decision.31 Indeed, by imposing a clear-and-convincing standard of proof on the States in termination-of-parental-rights proceedings, the Santosky Court spoke volumes about the level of protection it understands the United States Constitution to afford parental rights in this dire context.32
*69Regrettably, I believe the majority’s decision today, as well as the current state of this Court’s termination-of-parental-rights jurisprudence, is wholly inconsistent with the Supreme Court’s reasoning and holding in Santosky and fails to offer meaningful protection to the parental rights of this State’s socioeconomically disadvantaged citizens.33 Indeed, contra the majority’s reasoning, the reasoning in Santosky strongly suggests that the nature of the ongoing parent-child relationship is of the utmost importance in determining whether that relationship should be permanently dissolved by the State.34 And by treating the juvenile court’s inquiry into the nature of the ongoing parent-child relationship as if it were merely one of many factors to consider, the majority (1) fails to acknowledge, in any meaningful sense, the ongoing, vital constitutional interest held by both the parent and child in preserving their natural relationship, notwithstanding its present noncustodial nature;35 and (2) exponentially increases the likelihood of parental rights being arbitrarily terminated in cases in which there continues to be a strong emotional bond between the parent and his or her child.
Needless to say, I am deeply troubled by this Court’s failure to provide meaningful appellate review in this case, or to safeguard the mother’s constitutional right to familial relations with her daughter against what I consider to be an erroneous termination of their natural parent-child relationship. My sincere hope is that this Court will, in future cases, revisit the degree of emphasis a juvenile court is constitutionally required to place on the ongoing nature of the parent-child relationship when considering whether the continued deprivation will cause or is likely to cause serious harm to the child.
In the final analysis, I believe that any determination that the continued deprivation will or is likely to “cause serious physical, mental, emotional, or moral harm to [a] child”36 must necessarily include a finding of serious harm or a likelihood of serious harm in *70maintaining the “uneasy status quo,”37 and because I find no such harm in the case sub judice, I respectfully dissent.38
Decided March 30, 2011
Lisa Lott, for appellant.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Penny Hannah, Assistant Attorney General, Kathryn A. Pope, for appellee.

 278 Ga. App. 564, 567 (1) (629 SE2d 529) (2006) (emphasis in original).


 Supra, Majority Opinion at 58.


 See In the Interest ofD. L.T.C., 299 Ga. App. 765, 770 (1) (684 SE2d 29) (2009) (holding that a “finding of parental unfitness must be based on present circumstances” (punctuation and footnote omitted)); OCGA § 15-11-94 (a).


 See, e.g., In the Interest of K. D. E., 288 Ga. App. 520, 526 (654 SE2d 651) (2007); In the Interest of A. T, 271 Ga. App. 470, 474 (610 SE2d 121) (2005); In the Interest of J. S. B., 277 Ga. App. 660, 663 (2) (d) (627 SE2d 402) (2006); In the Interest of J. T. W, 270 Ga. App. 26, 36-37 (2) (d) (606 SE2d 59) (2004); In the Interest ofJ. H., 267 Ga. App. 541, 545 (600 SE2d 650) (2004); In the Interest ofJ. H., 258 Ga. App. 211, 216 (573 SE2d 481) (2002); In the Interest of B. E, 257 Ga. App. 76, 78 (570 SE2d 385) (2002) (physical precedent only); In the Interest of B. E, 253 Ga. App. 887, 891 (560 SE2d 738) (2002); In the Interest ofD. E, 251 Ga. App. 859, 862 (555 SE2d 225) (2001); In the Interest ofJ. M., 251 Ga. App. 380, 383 (4) (554 SE2d 533) (2001); In the Interest of K. J., 226 Ga. App. 303, 308 (2) (b) (486 SE2d 899) (1997); In the Interest ofC. T, 185 Ga. App. 561, 564-65 (365 SE2d 117) (1987).


 See, e.g., In the Interest of A. G., 287 Ga. App. 732, 732 (652 SE2d 616) (2007).


 See In the Interest of J. K., 278 Ga. App. at 568 (2) (“The question is whether, if the children were returned to the mother’s care, would they likely suffer serious harm as a result thereof?”).


 In the Interest of A. C., 285 Ga. 829, 833 (2) (686 SE2d 635) (2009) (citations omitted; emphasis supplied).


 Unlike a custody proceeding, the termination of a natural parent’s rights “leaves the parent with no right to visit or communicate with the child, to participate in, or even to know about, any important decision affecting the child’s religious, educational, emotional, or physical development.” Lassiter v. Dep’t of Soc. Servs. of Durham County, N.C., 452 U. S. 18, 39 (I) (A) (101 SC 2153, 68 LE2d 640) (1981) (Blackmun, J., dissenting); see also Santosky v. Kramer, 455 U. S. 745, 759 (III) (A) (102 SC 1388, 71 LE2d 599) (1982) (“When the State initiates a parental rights termination proceeding, it seeks not merely to infringe [a] fundamental liberty interest, but to end it.”); id. at 760-61 (“At the factfinding, the State cannot presume that a child and his parents are adversaries. . . . [U]ntil the State proves *62parental unfitness, the child and his parents share a vital interest in preventing erroneous termination of their natural relationship.” (footnote omitted)).


 See Santosky, 455 U. S. at 769-70 (IV).


 See, e.g., Troxel v. Granville, 530 U. S. 57, 65-67 (II) (120 SC 2054,147 LE2d 49) (2000); M. L. B. v. S. L. J., 519 U. S. 102, 116-19 (IV) (117 SC 555, 136 LE2d 473) (1996); Santosky, 455 U. S. at 747-48; Lassiter, 452 U. S. at 27-28 (II) (B); id. at 38-40 (I) (A) (Blackmon, J., dissenting); Parham v. J. R., 442 U. S. 584, 602 (III) (b) (99 SC 2493, 61 LE2d 101) (1979); Quilloin v. Walcott, 434 U. S. 246, 255 (II) (A) (98 SC 549, 54 LE2d 511) (1978); Smith v. Org. of Foster Families for Equality & Reform, 431 U. S. 816, 845 (II) (B) (97 SC 2094, 53 LE2d 14) (1977); Moore v. City of East Cleveland, Ohio, 431 U. S. 494, 503-06 (III) (97 SC 1932, 52 LE2d 531) (1977) (plurality opinion); Wisconsin v. Yoder, 406 U. S. 205, 235 (V) (92 SC 1526, 32 LE2d 15) (1972); Stanley v. Illinois, 405 U. S. 645, 651-52 (II) (92 SC 1208, 31 LE2d 551) (1972); Ginsberg v. New York, 390 U. S. 629, 637-39 (I) (88 SC 1274, 20 LE2d 195) (1968); May v. Anderson, 345 U. S. 528, 533 (73 SC 840, 97 LE 1221) (1953); Prince v. Massachusetts, 321 U. S. 158,165-66 (64 SC 438, 88 LE 645) (1944); Pierce v. Soc’y of the Sisters of the Holy Names of Jesus and Mary, 268 U. S. 510, 534-36 (45 SC 571, 69 LE 1070) (1925); Meyer v. Nebraska, 262 U. S. 390, 398-403 (43 SC 625, 67 LE 1042) (1923); Clark v. Wade, 273 Ga. 587, 593-94 (III), 600 (V) (544 SE2d 99) (2001); id. at 606-08 (Thompson, J., dissenting); Brooks v. Parkerson, 265 Ga. 189, 191-92 (2) (a) (454 SE2d 769) (1995); In re Suggs, 249 Ga. 365, 367 (2) (291 SE2d 233) (1981); Kirkland v. Lee, 160 Ga. App. 446, 455-56 (I), (II) (287 SE2d 365) (1981) (Deen, J., dissenting); see also Doe v. Heck, 327 F3d 492, 517-20 (II) (B) (7th Cir. 2003) (Manion, J.); U. S. Const, amends. IX & XIV; Ga. Const. Art. I, § I, ¶ XXIX.


 In the Interest ofL. J. L., 247 Ga. App. 477,479 (543 SE2d 818) (2001) (punctuation and footnote omitted); see also Thaggard v. Willard, 285 Ga. App. 384, 389 (646 SE2d 479) (2007) (same); In the Interest ofR. C. M., 284 Ga. App. 791, 800 (III) (3) (645 SE2d 363) (2007) (same).


 In the Interest ofK. J., 226 Ga. App. at 306 (1) (citation and punctuation omitted); see also Nix v. Dep’t of Human Res., 236 Ga. 794, 795 (225 SE2d 306) (1976) (“There can scarcely be imagined a more fundamental and fiercely guarded right than the right of a natural parent to its offspring.”); Sanchez v. Walker County Dep't of Family &c., 237 Ga. 406, 411 (229 SE2d 66) (1976) (“[W]resting a child away from the care and custody of its parents is of serious consequence [and] is so drastic that it should be attended only by the most stringent procedural safeguards.”); In the Interest of D. W., 300 Ga. App. 438, 441 (1) (685 SE2d 311) (2009) (“Termination of parental rights is a remedy of last resort[.]”).


 See Blackburn v. Blackburn, 249 Ga. 689, 692 (2) (292 SE2d 821) (1982) (acknowledging that “freedom of personal choice in matters of family life is a fundamental liberty interest protected by the United States Constitution,” and that “the Due Process Clause of the Fourteenth Amendment demands that before a state may sever the rights of parents in their natural child, the state must support its allegations by at least clear and convincing evidence” (punctuation and emphasis omitted) (citing Santosky)).


 In the Interest ofK. J., 226 Ga. App. at 307 (2) (b) (citation and punctuation omitted); see also id. (holding that “[a] dry recitation that certain legal requirements have been met is insufficient to satisfy the requirements of the law,” and that “[t]he trial judge is to ascertain the facts and to state not only the end result of that inquiry but the process by which it was reached” (citation and punctuation omitted)); In the Interest ofJ. T. W., 270 Ga. App. at 37 (2) (d) (“[I]t is not automatically true that a finding that deprivation is likely to continue will support a finding that continued deprivation will harm the child.”).


 See Moore, 431 U. S. at 503-04 (III) (plurality opinion) (“[T]he Constitution protects the sanctity of the family precisely because the institution of the family is deeply rooted in this Nation’s history and tradition.”).


 As an aside, I feel compelled to express my sincere admiration of J. E.’s foster mother, as well as all foster parents, who provide the children entrusted to them by the State with loving and nourishing homes, in which these children of neglect can thrive and reach their full potential.


 See In the Interest ofD. L. T. C., 299 Ga. App. at 765 (noting as a positive in reversing the juvenile court’s termination order that the biological parents were “consistently involved in the process since [their] children were removed from their custody. . . .”).


 J. E.’s mother even expressed an interest in developing a relationship with the foster mother for the sake of the child.


 See In the Interest ofM. S. S., 308 Ga. App. 614, 626 (708 SE2d 570) (2011) (Dillard, J., concurring specially) (rejecting “the majority’s assertion that a natural parent’s rights can be terminated merely because the mother failed to satisfy certain elements of the State’s reunification plan (e.g., securing stable employment and housing), or because she was not financially or emotionally capable of parenting her child at the time of the termination hearing”).


 In the Interest ofj. S. B., 277 Ga. App. at 663 (2) (d) (citation and punctuation omitted; emphasis supplied); see also In the Interest ofj. D., 280 Ga. App. 861, 865 (1) (c), (d) (635 SE2d 226) (2006) (holding that evidence of continued deprivation “does not automatically support” a finding that the continued deprivation is likely to cause the child serious harm; “instead, there must be evidence in the record that goes beyond showing simply an inability to parent one’s children”); In the Interest of A. T., 271 Ga. App. at 473 (same); In the Interest ofj. T. W., 270 Ga. App. at 36 (2) (d) (same); In the Interest of J. H., 258 Ga. App. at 216 (same); In the Interest ofB. F., 257 Ga. App. at 79 (physical precedent only) (same); In the Interest ofB. F, 253 Ga. App. at 891 (same); In the Interest of J. M., 251 Ga. App. at 383 (4) (same); In the Interest ofD. F, 251 Ga. App. at 862 (same); In the Interest ofK. J., 226 Ga. App. at 308 (2) (b) (same); In the Interest of C. T, 185 Ga. App. at 563 (same).


 Blackburn, 249 Ga. at 694 (2) (citation and punctuation omitted).


 Id. (citation and punctuation omitted).


 See, e.g., In the Interest ofR. J., 308 Ga. App. 702 (708 SE2d 626) (2011); In the Interest ofD. B., 306 Ga. App. 129, 139 (2) (701 SE2d 588) (2010); In the Interest of A. R., 302 Ga. App. 702, 711 (1) (d) (691 SE2d 402) (2010).


 See, e.g., In the Interest of K. J., 226 Ga. App. at 307 (2) (b).


 In the Interest of A. B., 263 Ga. App. 697, 701 (2) (589 SE2d 264) (2003).


 See, e.g., In the Interest of J. S. B., 277 Ga. App. at 663 (2) (d) (reversing termination order because there was “insufficient evidence to support the juvenile court’s conclusion that continued deprivation is likely to cause serious harm to the children[,]” and in so holding, noting that “[u]nlike other cases where we have found evidence of such harm, here no expert witness . . . testified that. .. impermanency or instability were causing specific harms to the children!,]” and “the only attempt to show that continued deprivation might possibly cause the children harm came from the vague testimony ... that the mother’s past history of arrests, mental health issues, and inability to maintain employment created an unsafe and unstable environment”); compare In the Interest of A. T, 271 Ga. App. at 473 (giving concrete examples of evidence where the continued deprivation is likely to cause the child serious harm: (1) a caseworker testifying “as to any adverse effect on the children by their remaining in foster care as opposed to their being permanently adopted,” (2) “testimony from an expert witness such as a psychologist that permanency and a stable environment were important to these children ⅛ well-being!,]” (3) “that the failure to terminate the mother’s parental rights would be detrimental to the children (by causing such things as anger problems, school problems, or academic struggles)!,]” (4) “testimony of children as to their anger at being in foster care and as to their need for a permanent home)!,]” or (5) “testimony of witnesses that visits or contact with the parent adversely affected the children” (citations omitted; emphasis supplied)).


 455 U. S. at 753 (II) (emphasis supplied).


 Id. at 753-54 (II).


 Id. at 753 (II) (emphasis supplied).


 Id. at 758-59 (III) (A) (citations and punctuation omitted; emphasis supplied).


 In acknowledging that parents have a fundamental constitutional right to familial relations with their natural-born children, the Supreme Court of the United States has primarily grounded this substantive right in the Due Process Clause of the Fourteenth Amendment. See, e.g., Meyer, 262 U. S. at 399; Stanley, 405 U. S. at 651 (II). Other courts have identified the Ninth Amendment or other provisions of the Fourteenth Amendment as providing independent or arguably more appropriate constitutional bases for this fundamental right. See, e.g., Doe, 327 F3d at 517-18 (B) & n. 22. But regardless of the constitutional mooring for the right to familial relations, there is no doubt that this right was widely recognized and accepted by the men who wrote and ratified our federal Constitution. See id.; 2 St. George Tucker, Blackstone’s Commentaries with Notes of Reference to the Constitution and Laws of the Federal Government of the United States and the Commonwealth of Virginia 446 (Birch & Small 1803) (“The duty of parents to provide for the maintenance of their children, is a principle of natural law.”); 2 James Kent, Commentaries on American Law 169 (O. Halsted 1827) (noting that “[t]he rights of parents result for their duties [to their children],” and “the law has given them such authority”); John Locke, Second Treatise of Government, Ch. 6, § 71 (Hackett Publishing Co., Inc. 1980, originally published in 1690) (“This shews the reason how it comes to pass, that parents in societies, where they themselves are subjects, retain a power over their children, and have as much right to their subjection, as those who are in the state of nature.”).


 See Santosky, 455 U. S. at 772-73 (I) (Rehnquist, J., dissenting) (“The majority may believe that it is adopting a relatively unobtrusive means of ensuring that termination proceedings provide ‘due process of law[,’ but] . . . [in] holding that due process requires proof by clear and convincing evidence the majority surely cannot mean that any state scheme passes constitutional muster so long as it applies that standard of proof. A state law permitting termination of parental rights upon a showing of neglect by clear and convincing evidence certainly would not be acceptable to the majority if it provided no procedures other than one 30-minute hearing. Similarly, the majority probably would balk at a state scheme that permitted termination of parental rights on a clear and convincing showing merely that such action would be in the best interests of the child.”).


 Id. at 763 (III) (B) (“Because parents subject to termination proceedings are often poor, uneducated, or members of minority groups, such proceedings are often vulnerable to judgments based on cultural or class bias.” (citation omitted)).


 See also Thorne v. Padgett, 259 Ga. 650, 651 (386 SE2d 155) (1989) (emphasizing that parental rights may only be terminated in “compelling circumstances,” and that “even an unwed father who demonstrates a commitment to parenthood by participating in the life of his child ‘acquires substantial protection under the Due Process Clause’ of his parental rights,” in striking down as unconstitutional a statute that failed to “distinguish between those cases where the failure to provide support is wilful, and those cases where the parent wishes to provide care and support for his child, but lacks the financial resources or ability to do so” (emphasis supplied)).


 See Santosky, 455 U. S. at 748 (I) (A).


 In the Interest of A. G., 287 Ga. App. at 735-36 (citation and punctuation omitted; emphasis supplied); see also OCGA § 15-11-94 (b) (4) (A).


 See Santosky, 455 U. S. at 765-66 (III) (B) (noting that “[flor the child, the likely consequence of an erroneous failure to terminate is preservation of an uneasy status quo[J” whereas “[f]or the natural parents, . . . the consequence of an erroneous termination is the unnecessary destruction of their natural family”); In the Interest of K. D. E., 288 Ga. App. at 526 (1) (reversing termination order, and in doing so noting that “even if there were sufficient evidence before us to support a finding of continued deprivation, termination of the parental rights of the mother would not be warranted here because there is no evidence in the record that any continued deprivation is likely to cause physical, mental, emotional, or moral harm to the child,” and that while “a caseworker gave general testimony in response to leading questions that the Department was concerned about the detrimental effects of foster care on the child, there was no evidence that [the child] was experiencing difficulties, such as behavioral or social issues, from being in foster care or that he would experience difficulties if a permanent placement was not put into place; and there was no testimony that a continued relationship with his mother would result in any potential or actual harm to the child”); In the Interest ofT. P., 270 Ga. App. 700, 706-07 (4) (608 SE2d 43) (2004) (reversing termination order, notwithstanding finding of continued deprivation, because “there was no testimony from any professional, or from any lay witness, that the child would [likely] suffer [serious] harm from the current situation),]” and specifically “there is no indication that continued exposure to the mother will cause the child harm”); see also In the Interest of J. K., 278 Ga. App. at 572-73 (Ruffin, J., concurring specially) (noting a line of this Court’s jurisprudence holding that a “finding of continuing deprivation is not enough to demonstrate that deprivation is harmful to the child,” and noting that “these cases require affirmative evidence that the child will be seriously harmed by an ongoing parental relationship”).


 While I conclude that the juvenile court erred in terminating the mother’s parental rights, I, nevertheless, do not fault the juvenile court for reaching this conclusion given the current (and virtually incomprehensible) state of this Court’s termination-of-parental-rights jurisprudence. I have nothing but the greatest respect for the tremendous work and efforts our juvenile-court judges put into each and every case.